Citation Nr: 1744329	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  08-05 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disability, to include: cardiomyopathy and hypertensive cardiovascular disease, variously claimed as due to herbicide exposure, or as secondary to service-connected diabetes mellitus or service-connected generalized anxiety disorder with major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the RO in Seattle, Washington that denied service connection for hypertensive cardiovascular disease.  Jurisdiction of the appeal was later transferred to the RO in Chicago, Illinois.

A personal hearing was held in September 2009 before the undersigned, and a transcript of this hearing is of record.  In an October 2013 decision, the Board denied the claim for service connection for hypertensive cardiovascular disease.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court granted a Joint Motion for Remand (Joint Motion) vacating the Board's denial of service connection for hypertensive cardiovascular disease and remanded the issue to the Board for development consistent with the Joint Motion.

The case was subsequently returned to the Board, which remanded the claim in November 2014, March 2016, and July 2016 for appropriate development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With great regret, the Board finds that additional development must still be conducted prior to adjudication of the issue on appeal.  In July 2016, the Board found probative a January 1996 medical record from Herron Medical Center that opines that the Veteran's cardiomyopathy was probably due to alcohol abuse and a
February 1996 VA examiner opined that the Veteran had probable cardiomyopathy secondary to alcohol and hypertension.  

The Board found these contemporaneous opinions to be of greater probative value regarding the etiology of his cardiomyopathy than his recent VA examinations, but determined it was unclear whether the Veteran's alcohol abuse is a symptom of, or otherwise secondary to, his service-connected psychiatric disabilities.  The Board requested that a VA opinion be obtained that discussed an August 1992 psychiatric evaluation of A.G., M.D and whether the Veteran's alcohol intake after the 1970's was at least as likely as not a symptom of, or was a disorder secondary to, his service-connected generalized anxiety disorder or his service-connected major depressive disorder.  The examiner was asked to discuss the evaluation's reports that the Veteran reported drinking alcohol since the 1970's, after he saw combat in Vietnam.  At that time, he stated, "I lost a lot of friends in Vietnam and that's when I started drinking."  The examiner noted that the Veteran drank on a daily basis and would drink a fifth to a quart of rum, beer, or any other type of alcohol he can find.  The physician diagnosed the Veteran with posttraumatic stress disorder (PTSD) by history and chronic alcohol abuse.

Medical opinions (and addendum opinions) were obtained in November 2016, January 2017, and February 2017.  Each opinion notes that the August 1992 evaluation did not indicate an alcohol abuse history and it appears when the Veteran was asked about alcohol abuse he replied with "I don't know."  The examiner opined that it was at least as likely as not that the Veteran's alcohol abuse disorder was caused by the stress of his second wife leaving him in approximately 1981 or 1982 based upon reports on a mental health intake on 8/28/1997.   The Board finds that these opinions are based upon an inaccurate factual premise due to the statements listed under "History of Present Illness" section of the August 4, 1992 "Psychiatric Evaluation" and the diagnoses provided from that evaluation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.)  As these opinions appear to rely on evidence that conflicts with the evidence of record regarding the August 4, 1992 "Psychiatric Evaluation" by A.G., M.D., the Board finds these opinions to be inadequate to resolve the appellant's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate efforts to obtain an addendum medical opinion (to include an examination of the Veteran if necessary) regarding the etiology of the Veteran's alcohol dependence. 

The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with any opinion rendered. 

The VA examiner should offer opinions with supporting rationale as to the following inquiries:

a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's alcohol dependence is a primary disorder or a secondary disorder caused, or aggravated, by his service-connected generalized anxiety disorder or major depressive disorder?

b) If the Veteran's alcohol use did not, or does not, constitute a primary disorder or a secondary disorder was his alcohol use a symptom of either his service-connected generalized anxiety disorder or major depressive disorder?

The examiner is asked to specifically discuss the August 4, 1992 "Psychiatric Evaluation" completed by A.G., M.D. and the History of Present Illness section that states "[The Veteran] reports that he has been drinking alcohol since the 1970's.  He reports he saw active combat in Vietnam and said 'I lost a lot of friends in Vietnam and that's when I started drinking.' He drinks on a daily basis and will drink a fifth to a quart of rum, beer, or any other type of alcohol he can find. He drinks alone and has experienced blackouts, tremors, and memory problems."

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale

2. After completing the development indicated above and any other appropriate development, the AOJ should readjudicate the Veteran's claim in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




